Citation Nr: 1421103	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin problems to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

3.  Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

5.  Whether there was clear and unmistakable error (CUE) in an August 10, 2006 rating decision that denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, S.P. and J.W.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In the August 2008 rating decision, the RO declined to reopen a previously denied claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for pain, scarring, and psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

In April 2011, the Veteran testified before an undersigned Veterans Law Judge (VLJ) during a Board hearing at the RO.  The testimony concerned the above-noted application to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151. 

In an October 2011 remand, the Board separated the single 38 U.S.C.A. § 1151 issue developed on appeal into two separate issues (as noted on the title page) and remanded the issues for further development.  The Board's October 2011 remand instructions also directed the RO to, inter alia, properly develop and adjudicate a claim of whether there was CUE in an August 10, 2006 rating decision which denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board had determined that such a claim was raised by the Veteran during his April 2011 Board hearing and was inextricably intertwined with the claims to reopen. 

In the December 2011 rating decision, the RO denied the Veteran's CUE claim. 

In November 2012, the Board remanded the issues on appeal (to include the CUE claim) to the RO for a Board hearing.  (The Veteran had requested a Board hearing at the RO in a VA Form 9 filed to perfect his appeal on his CUE claim.)  

In April 2013, the Veteran testified before another undersigned VLJ during a Travel Board hearing at the RO.  The Veteran's testimony not only referenced his CUE claim but also addressed his claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151. 

In an August 2013 letter, the Board notified the Veteran that his claims would be decided by a panel of three VLJs, and that he was entitled to an additional Board hearing before a VLJ other than the two VLJs who had previously taken testimony on the appeal issues in April 2011 and April 2013.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (claimant entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal); see also 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In September 2013, the Board received notice from the Veteran that he wished to appear at a third hearing before a third VLJ at the RO. 

In November 2013 the Veteran testified at a videoconference hearing held before a the third undersigned VLJ.  A transcript of the hearing is of record.

Therefore, the requirements set forth in Arneson have been complied with, and the Board may issue this decision as a panel decision with each of the three VLJs who took testimony regarding the claim on appeal.  See 38 C.F.R. § 20.700(a) (2013).

Although the Veteran was not previously represented at any of the Board hearings, he submitted a VA Form 21-22 in December 2013 appointing Vietnam Veterans of America as his representative.

The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2006 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for pain, suffering, trauma from hernia surgery, and psychological stress due to hernia surgery.  

2.  Evidence received since the August 2006 rating decision is new, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.

3.  The competent probative evidence shows that the Veteran incurred additional nonhealing skin disability to include, abscess, fistula, and recurrent infection as a result of the umbilical hernia repair surgery performed at a VA medical facility on May 2, 2005; the May 2, 2005 umbilical hernia repair surgery was performed without the Veteran's valid informed consent.

4.  Evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.

5.  The August 2006 rating decision does not contain error based on the record and the law that existed at the time that the decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).

5.  The August 2006 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  

Given the favorable disposition of the action here with respect to the claims to reopen and the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims or the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the CUE claim, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearings, the VLJs asked the Veteran questions to ascertain the nature of his claimed additional disabilities, the basis for his 38 U.S.C.A. § 1151 claim, and the basis of his CUE claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran and his friends, through their testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate his claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that the VLJs complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Legal Analysis

Claims to Reopen

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for pain, suffering, trauma from hernia surgery, and psychological stress due to hernia surgery in an August 2006 rating decision.  After the Veteran was notified in September 2006, he did not file a notice of disagreement.  The Veteran also did not submit any additional evidence addressing the basis of the denial of his claim.  Therefore, the August 2006 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The August 2006 rating decision denied the claim on the basis that any additional disability was not caused by VA medical services.  The RO relied on a July 2006 medical opinion which states that the Veteran received appropriate care and that there was no fault or carelessness on the part of VA during the surgery or afterwards.  The medical opinion indicates that risk of infection is specifically listed on the consent form that the Veteran signed on February 8, 2005.  The July 2006 opinion also states that the Veteran continued to have access to regular mental health visits and continued to defer psychotropic medication; therefore, his psychological symptoms cannot be said to have been appreciably worsened by the hernia repair and infection beyond the stress level any patient would experience with the hospitalization.      

Evidence obtained since the August 2006 rating decision includes the actual signed consent form dated February 8, 2005, a March 2011 letter from a VA infectious disease physician, additional VA treatment records showing that the Veteran had an abscess in 2008, 2011, 2012, and 2013, and a fistula in 2008 and 2011, each at the site of the May 2005 hernia repair, an April 2011 letter from the Veteran's treating psychiatrist indicating that the Veteran's posttraumatic stress disorder was appreciably exacerbated by his unfortunate surgical complication and subsequent hospital stay, and a December 2007 letter from Dr. Sarr, a private physician.

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects that the Veteran may have additional/worsened psychiatric disability as a result of his hernia repair surgery performed in May 2005, it shows additional disability in the form of an abscess and a fistula at the hernia repair site, and it contains the actual signed consent form for the surgical procedure at issue, which was not of record at the time of the August 2006 denial.  

Therefore, the Board finds the newly submitted evidence, the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 14 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection and for additional psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

38 U.S.C.A. § 1151 Claim - Additional Nonhealing Skin Disability

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as it was in this case, the claimant must show that VA examination or treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was rendered applicable only to claims received by VA prior to October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions of 38 C.F.R. § 3.361 were promulgated for review of claims received on and after October 1, 1997.  Id.  

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(c), (d) (2013).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in § 3.361(c)), and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran alleges that he incurred an additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  He also claims that this surgery was performed without a valid informed consent because the February 2005 consent form that he signed authorizing the surgery had expired by the time the surgery was performed on May 2, 2005.

The medical evidence shows that the Veteran signed an informed consent on February 8, 2005 for incisional hernia repair and possible insertion of mesh.  The risks were noted to include bleeding, infection, and recurrence of hernia, among other complications.  A February 8, 2005 VA patient health education note indicates that the Veteran was given preoperative information and instructions for the surgery that was to take place on May 2, 2005.  A February 8, 2005 VA treatment record entitled "consent" notes that the Veteran signed an informed consent for a medical, surgical, radiological or other invasive procedure.  

A May 2, 2005 general surgery inpatient staff note indicates that the Veteran underwent an incisional herniorrhaphy.  It was noted that he was discharged on May 2, 2005.  On May 9, 2005 the Veteran was seen at the emergency room with a fever of 103.4 degrees, chills, and a tender, swollen, and warm area around the hernia repair site.  On May 10, 2005 the Veteran was admitted to the hospital with an impression of possible infection at hernia repair site.  On May 11, 2005 the impression was infected hematoma.  At that time the incision at the hernia repair site was anesthetized and opened.  It was noted that there as a small collection of liquefied and possibly infected hematoma.  This was evacuated completely and cultured, and the wound was irrigated, packed and dressed.  A May 12, 2005 VA treatment record notes that the Veteran's wound was positive for MRSA.  The Veteran remained in the hospital for several weeks.  He was discharged on June 10, 2005.  

A December 2005 VA treatment record notes that the Veteran complained of pain at the incision site.  No diagnosis was rendered and CT scan in February 2006 did not reveal any etiology for the pain.  

A December 18, 2006 VA discharge note indicates that the Veteran had cellulitis at the site of umbilical hernia repair.  It was noted that the Veteran returned with his second infection of this mesh.  He has a history of MRSA in that wound.  CT of the abdomen and pelvis showed fluid collection just to the right of the umbilicus with a large amount of subcutaneous swelling around the umbilicus.  He was instructed as to no heavy lifting for one month.  A January 2007 VA treatment record notes that the cellulitis had resolved.  

A July 2007 VA emergency room staff note indicates that the Veteran presented with a flare of cellulitis at the hernia repair site.  CT scan showed a process with cellulitis around a tacked but not incarcerated loop of small bowel and local abdominal wall inflammatory response.  

A February 2008 VA treatment record notes a diagnosis of abdominal wall cellulitis.  The Veteran was admitted for 23 hour observation for cellulitis.  

In June 2008 the Veteran was admitted for recurrent infected ventral hernia mesh.  Cellulitis was diagnosed.  An ultrasound was done in July 2008.  The ultrasound revealed a fistula with draining serosanguinous fluid.  It was noted that the Veteran had recurrent cellulitis and now has an abscess related to the mesh used to repair his abdominal hernia.  

A July 2011 CT scan showed persistent fistula tract.  A September 2011 VA treatment record notes that the Veteran was seen for follow-up of infected abdominal hernia repair mesh.  It was noted that it has been a chronic infection and the Veteran has a fistula tract which has been draining.  

A November 2012 VA treatment record notes that the Veteran was recently admitted in October 2012 for MRSA cellulitis and abscess related to mesh.  A March 2013 VA treatment record notes that the Veteran had a draining abscess at the right lower quadrant.  He was admitted.  It was noted that a fistula had formed and it drains.  The assessment was recurrent abdominal wall abscess.

Based upon the medical evidence of record, the Board finds that the Veteran incurred additional skin disability, to include abscess, fistula and recurrent infection as a direct result of the May 2, 2005 hernia repair surgery.  

38 C.F.R. § 17.32(d)(2) states that a signed informed consent is valid for 60 days, unless the treatment plan involves multiple treatments or procedures.  In that case it is not necessary to repeat the informed consent discussion and documentation as long as the course of treatment proceeds as planned, even if treatment extends beyond the 60-day period.  38 C.F.R. § 17.32(d)(2) (2013).

As the Veteran's informed consent for the May 2, 2005 surgery was signed on February 8, 2005, and there was no ongoing treatment between February 8, 2005 and the date of the surgery on May 2, 2005, the Board finds that the informed consent had expired and a new informed consent should have been obtained from the Veteran prior to the May 2, 2005 surgery.  38 C.F.R. § 17.32.  Therefore, VA furnished the surgical treatment on May 2, 2005 without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2013).  Consequently, the claim for entitlement compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 is granted.  

Clear and Unmistakable Error in the August 2006 Rating Decision

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2013).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).

Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

At the April 2011 Travel Board hearing before one of the undersigned VLJs, the Veteran appears to be arguing that the error in the August 2006 rating decision is that the RO relied upon the July 2006 medical opinion, which was authored by a general practitioner, not a psychiatrist.  At the second Board hearing, also a Travel Board hearing, held in April 2013, the Veteran testified that the basis of his CUE claim is that a proper informed consent was not obtained prior to his May 2, 2005 surgery.

In the October 2011 remand, the Board further indicated that the Veteran also claimed that his VA physicians did not inform him in a timely manner regarding the option of removing the mesh.

In his February 2012 notice of disagreement, the Veteran indicated that he disagrees with the July 2006 VA examiner's opinion which states that because the Veteran continued to have access to regular mental health visits and continued to defer psychotropic medication, his psychological symptoms cannot be said to have been appreciably worsened by the hernia repair and infection beyond the stress level any patient would experience with the hospitalization.  He also indicated that he disagrees with the RO's reliance on the July 2006 opinion because the opinion was not rendered by a specialist; the Veteran objects to the fact that the RO relied on the opinion of a general practitioner.

To the extent the Veteran alleges the RO erred in relying on the substance of the July 2006 opinion that the Veteran's psychological symptoms were not appreciably exacerbated by his hernia repair surgery, he is merely expressing disagreement with the way facts were weighed by the RO.  Moreover, disagreement with the fact that the RO relied on the July 2006 opinion because it was provided by a general practitioner and not a specialist, is also disagreement with the weighing of the facts.  As previously noted, a disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

With respect to the Veteran's argument that there was CUE in the August 2006 rating decision because valid informed consent was not provided prior to the May 2, 2005 surgery or the subsequent May 11, 2005 opening and draining of the incision, as well as his argument that he was not informed of the option to remove the mesh in a timely manner, the Board notes that in order for a CUE claim to be granted, either the correct facts as they were known at the time were not present before the adjudicator or the adjudicator erred in applying the applicable law to the facts, and that such alleged error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

At the time of the August 2006 rating decision, applicable law reflected that disability compensation pursuant to 38 U.S.C.A. § 1151 shall be awarded when a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of VA training, hospital care, medical or surgical treatment.  Additionally, it must be shown that the VA treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

The facts before the RO at the time of the August 2006 rating decision, included medical evidence that the Veteran had a hernia repair surgery with mesh on May 2, 2005, and that within days of the surgery he got an infection at the hernia repair site.  The infection was positive for MRSA and resulted in an infected hematoma.  After about a one month stay at the hospital, the Veteran's wound appeared to be healing well and he was discharged on June 10, 2005.  Although he complained of pain at the incision site a few months later in December 2005, no etiology for the pain could be found by CT scan in February 2006.  Subsequently, the Veteran was not found to have any problems except complaints of pain, nor was he diagnosed with any infection, abscess, fistula or other disability of any kind related to the hernia repair site until June 2008, nearly two years after the August 2006 rating decision denying the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  

The Board finds that at the time of the August 2006 rating decision, the correct facts were known, and these known facts were that the Veteran had an infection at the hernia repair site in May 2005, which appeared to have resolved in June 2005.  The evidence did not establish any kind of chronic disability at that time.  CT scan in February 2006 revealed no abscess or fistula or any other medical explanation for the Veteran's complaints of pain at the incision site.  Pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Therefore, the preponderance of the evidence does not support a finding that the Veteran had additional disability at the time of the August 2006 rating decision denying the claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151.  Given the law in effect at the time of the August 2006 rating decision and the evidence of record, there is no showing that the RO committed CUE in its rating decision denying entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151.  In this regard, without a showing of additional disability at the time of the August 2006 rating decision, there is no basis on which to have award 38 U.S.C.A. § 1151 benefits.  Therefore, the Board finds that there was no error in the August 2006 rating decision which would have manifestly changed the outcome of the August 2006 rating decision.   .

Regardless of the RO's findings in the August 2006 rating decision, the Board finds that there was no error in the August 2006 rating decision which would have manifestly changed the outcome of the August 2006 rating decision.  Consequently, entitlement to CUE is denied.


ORDER

New and material evidence having been received, the issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, is reopened, and, to that extent, the appeal is granted.

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nonhealing skin disability to include abscess, fistula and recurrent infection as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, is granted.

New and material evidence having been received, the issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, is reopened, and, to that extent, the appeal is granted.

The claim that the August 2006 rating decision contained CUE is denied.


REMAND

With respect to the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, the Veteran contends that although he had nonservice-connected PTSD and nonservice-connected depression prior to the May 2, 2005 hernia repair surgery, these psychiatric disabilities were aggravated as a result of the May 2, 2005 surgery. 

The record contains a July 2006 VA opinion which states that the Veteran has a significant history of personality disorder, major depression and PTSD that pre-dated the May 2, 2005 surgery; he faced the considerable stressor of the death of his son recently that would be a major contributor toward worsening of his psychological symptoms.  The examiner opined that appropriate care was given to the Veteran and he continued to have access to regular mental health visits and continued to defer psychotropic medication; therefore, his psychological symptoms cannot be said to have been appreciably worsened by the hernia repair and infection beyond the stress level any patient would experience with the hospitalization.

An April 2011 letter from the Veteran's treating VA physician indicates that the Veteran had been treated by the VA physician since February 2006 for major depression and PTSD.  It was noted that the major depression and PTSD were associated with the serious injury and subsequent death in 1998 of the Veteran's 17 year old son who jumped from the car the Veteran was driving.  The VA physician opined that the Veteran's PTSD was appreciably exacerbated by his unfortunate surgical complication and subsequent hospital stay.  The letter goes on to state that the July 2006 VA opinion does not take into consideration that the Veteran did suffer from PTSD at the time of the hernia repair and hospitalization.

A May 2011 statement from the Veteran's friend J.W. indicates that the Veteran has had significant deterioration in his functioning since the surgery and subsequent hospitalization from the infection.  He has not been able to form any social connections with new people since the exacerbation of his PTSD following the surgery.  He minimally maintains his previous relationships with family and friends he had prior to the surgery.  He is dependent on friends to help with minimal daily activities.  It was noted that he was last employed as a stable manager, responsible for overall operations of a successful equine business up until he became ill with a hernia.  J.W., who is employed in mental health treatment field, opined that the Veteran's future vocational potential continues to be limited by his exacerbated level of PTSD.

VA mental health treatment records from August 2004 reflect diagnoses of personality disorder and major depressive disorder.  It was noted that the Veteran was employed as a systems programmer for 30 months but he has not worked since June 2002.  He has been able to support himself by barter and has not worked temporary jobs.  Also noted was that the Veteran was on the antidepressant Venlafaxine.  A September 2004 VA treatment record notes that a consult would be placed for vocational rehabilitation.  An October 2004 VA treatment record notes diagnoses of major depressive disorder and personality disorder.  A March 2005 VA mental health group note indicates that the Veteran reported that he is a loner and it takes a while for him to warm up to people.  A May 2, 2005 VA treatment record notes that the Veteran's Venlafaxine was last filled on September 23, 2004.  A May 18, 2005 VA treatment record notes that the Veteran had been on Venlafaxine and Gabapentin in the past but was not currently taking them.  A September 2005 VA treatment record notes an assessment of major depressive disorder, increased symptoms.  It was noted that the Veteran wanted to try an antidepressant.  Another September 2005 VA treatment record notes that the Veteran reported feeling more tired and depressed overall and wanted to try an antidepressant.  An October 2005 VA mental health treatment record notes that the Veteran stated that he feels worse than he did two years ago.  It was noted that the Veteran had been taking Citalopram for three weeks at 20 mg per day.  It was increased to 40 mg per day.  

The Board finds that under the circumstances, the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005 should be remanded to schedule the Veteran for a VA examination for the purpose of determining whether the Veteran's preexisting psychiatric disability was aggravated by the May 2, 2005 hernia repair surgery.  

As the VA treatment records indicate that a consult for vocational rehabilitation may have been placed in September 2004, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, may be useful in adjudicating the Veteran's claim, as they may help show the level of severity of the Veteran's psychiatric disabilities prior to the May 2, 2005 hernia repair surgery.  Importantly, records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran's vocational rehabilitation records do not appear to be in the claims file, VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vocational Rehabilitation file and associate it with the claims file.  Any negative response should be recorded in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  

The examiner should address the following:

a.  List all psychiatric disabilities that were present prior to May 2, 2005.

b.  Is it at least as likely as not (a 50 percent probability or more) that any psychiatric disability which existed prior to the May 2, 2005 hernia repair surgery was aggravated by his May 2, 2005 hernia repair surgery?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should discuss the July 2006 VA opinion, the April 2011 letter from the Veteran's treating VA physician, and the following VA treatment records: the August 2004 VA treatment record noting that the Veteran last worked in June 2002, the March 2005 VA treatment record noting that the Veteran reported being a loner, the May 2005 VA treatment record indicating that the Veteran's Venlafaxine was last filled in September 2004, the September 2005 VA treatment record indicating increased symptoms of major depressive disorder and noting that the Veteran wanted to try an antidepressant, the October 2005 VA treatment record indicating that the Veteran feels worse than he did two years ago and indicating that his dosage of Citalopram, which he had been on for three weeks, was increased.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________________        ________________________________
      JACQUELINE E. MONROE			     MARK F. HALSEY
          Veterans Law Judge		     Veterans Law Judge
      Board of Veterans' Appeals		 Board of Veterans' Appeals



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


